Citation Nr: 1533672	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2. Entitlement to an initial rating higher than 10 percent for right knee patellofemoral pain syndrome.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a left wrist condition.

5. Entitlement to service connection for sinusitis.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1997 to July 2001 and from January 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006, April 2008 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2006 rating decision granted service connection for PTSD with depressive disorder, NOS, assigning an initial evaluation of 30 percent effective September 22, 2005.  The April 2008 rating decision granted service connection for right knee patellofemoral pain syndrome assigning an initial evaluation of 10 percent effective December 20, 2007, but denied service connection for a left knee disorder and left wrist condition.  The July 2012 rating decision denied the Veteran's claim for TDIU.

During the pendency of this appeal, in February 2009, the RO increased the Veteran's rating for PTSD with depressive disorder, NOS, to 50 percent effective September 22, 2005.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the RO and a transcript of this hearing is of record.

The issues of entitlement to an initial rating higher than 50 percent for PTSD with depressive disorder, NOS, entitlement to an initial rating higher than 10 percent for right knee patellofemoral pain syndrome, entitlement to service connection for a left knee disorder, and entitlement to service connection for a left wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative (meaning competent and credible) evidence of record indicates that the Veteran's does not have a current diagnosis of sinusitis, much less that is related to his active duty.

2. The probative evidence of record also shows that the Veteran does not have a current left knee disorder.

3. At the May 2015 hearing, the Veteran withdrew his claim for TDIU.


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).
3. The criteria are met for withdrawal of his appeal for TDIU. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claims.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in January 2008 and March 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA and private treatment records have been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

A VA examination was not provided in conjunction with the Veteran's claim of service connection for sinusitis, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that his sinusitis is etiologically related to his active service.  As he is not competent to independently provide etiology of a condition and the record is silent for a nexus between the current allergic rhinitis and his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279   (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met with respect to these issues; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim. It is noted that the Veteran was provided a VA examination with respect to his left knee claim. This examination was thorough and well-reasoned.

Further, the Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the May 2015 hearing.  Additionally, to the extent that there were any shortcomings, the Veteran was not prejudiced as there is no indication that there is any further outstanding evidence pertinent to his claims.

II. Whether Service Connection for Sinusitis and a Left Knee Disorder is Warranted

The Veteran believes that his sinusitis and left knee disorder is a result of his active service.  Specifically, he states that he was treated for a sinus infection while on active duty.  He also claims that his left knee disorder may be secondarily due to his service-connected right knee disorder.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With regard to direct service connection, STRs reflect at the December 1996 enlistment examination, a clinical evaluation of the Veteran was normal.  There was one incident in February 1998 where the Veteran was treated for "flu-like symptoms".  It was noted that he had nasal congestion, a sore throat and chest congestion.  He was treated with Tylenol and Deconsal II.  However, on his February 2004 Report of Medical Assessment and Post Deployment Health Assessment, there were no complaints of any sinus condition.  In April 2004, he had a clinical evaluation and there were no complaints, findings or diagnoses of any disorders of the sinuses.  Further, there were no complaints, findings or diagnosis of a left knee disorder during any periods of service.

Post service medical records do not show a current diagnosis of sinusitis.  The Veteran has been diagnosed with allergic rhinitis (hay fever).  In addition, these same medical records while indicating complaints of left knee pain, fail to reveal that the Veteran indeed as a current left knee disorder.  Moreover, at an April 2012 VA examination, there were no objective findings that the Veteran had a current left knee disorder.

As already alluded to, the Veteran has not produced a competent medical opinion establishing that he indeed has sinusitis, a left knee disorder or that his diagnosed allergic rhinitis is etiologically related to an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from these disabilities as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertion of etiology cannot constitute evidence upon which to grant the claims for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that sinusitis, left knee disorder or his currently diagnosed allergic rhinitis is etiologically related to his active service.   The evidence of record indicates that he was treated once for "flu-like symptoms" while on active duty, but by the time of his clinical evaluation in April 2004, there were no complaints, treatment or diagnosis of a sinus condition.  Moreover, his STRs are unremarkable for any complaints, treatment or diagnosis of a left knee disorder.  In any event, current medical records do not show a current diagnosis of these claimed conditions.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for sinusitis and a left knee disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

III. TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  During the May 2015 hearing, the Veteran withdrew from appeal the claim of entitlement to a TDIU.  Accordingly, this issue is dismissed.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left knee disorder is denied.

The claim for TDIU is dismissed.




REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the records reflects that the Veteran underwent the last relevant VA examinations in April 2012 concerning his service-connected psychiatric and right knee disabilities.  More recently, at his May 2015 hearing, the Veteran indicated that these disabilities have worsened.  Accordingly, the Board finds that the Veteran must be afforded new VA examinations to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Concerning the Veterans claims for a left wrist, he was afforded a VA examination in December 2010.  A review, however, of this examination report reflects that no diagnosis or opinion was offered regarding this claimed condition.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Resultantly, another VA examination is warranted to determine the nature and etiology of the Veteran's claimed left wrist condition.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to the disabilities on appeal.  Request that he provide, or authorize VA to obtain, these records. Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD with depressive disorder, NOS.  The claims folder, including the prior April 2012 VA psychiatric examination report, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Please also schedule the Veteran for a VA orthopedic examination reassessing the severity of his service-connected right knee patellofemoral pain syndrome.  The claims folder, including the prior April 2012 VA examination report, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  

Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 
The examiner should also report on whether the Veteran experiences recurrent subluxation or lateral instability.  If so, the examiner should opine on whether any such findings are slight, moderate, or severe.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of any left wrist condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should indicate the likelihood (very likely, as likely as not, or unlikely) any left wrist condition is related or attributable to the Veteran's military service or dates back to his service from January 1997 to July 2001 and from January 2003 to March 2004.  

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
For completeness of the opinion, it is essential the examiner review the claims file, including this decision and remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a left wrist condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


